Bboyles, C. J.
1. The accused was convicted of voluntary manslaughter. The single special ground of the motion for a new trial complains that the judge, in his charge upon the subject of the fears of a reasonable man, erred in not instructing the jury as follows: '“If the facts and circumstances surrounding the accused were such as to excite the fears of a reasonable man that a joint felonious assault was being made upon him, it would be justifiable homicide, or [and] they should acquit the defendant.” The brief of the evidence discloses that if the question of “a joint felonious assault” was raised at all, it was raised solely by the defendant’s statement to the jury; and, no request for a charge upon that subject having been presented to the judge, the failure to give it was not error.
3. The general grounds of the motion for a new trial, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.